Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because it includes “According to an embodiment, there is provided”. Correction is required. See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: ¶[46] of the instant application’s PGPUB appears to have a typographical error which is also present in the filed specification. See below. A voltage between V1 and V1 does not seem correct. Maybe one of these was meant to be V-2 ?

    PNG
    media_image1.png
    237
    1279
    media_image1.png
    Greyscale
 
Appropriate correction is required.
Claim Objections
Claims 1-10 are objected to because of the following informalities: 
The applicant uses the term “current load” in the claims. One having ordinary skill in the art would understand that this term means the “discharge current”. However, the specification seems to show a possible other definition. For instance, in the same ¶’s [45, 47] of the published instant application (PGPUB) describes the current load with P1 & P2, which could be a power term. If the applicant means this term is meant to be a power term with units of Watts, then the applicant should change the claim and specification language to “current load power”. If not, then the specification and Figs. 3C, 6, & 8 need to be amended. Please clarify.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 5-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suzuki et al (USPGPN 20130106354).
Independent Claim 1, Suzuki discloses a charge and discharge control device (Figs. 1 & 2) that controls charging and discharging of a battery module (101) in which a plurality of cell blocks (#1-#7 in Fig. 1, 201 #1-n & 201 #2-n in Fig. 2), each including one or more unit cells (112), are connected in parallel to one another (see Figs. 1 & 2), the device comprising a controller (105, via 103 in Fig. 2 & 102 in Fig. 1) configured to control a current flowing through each of the cell blocks based on at least one of a current load of each of the cell blocks or a parameter relating to the current load (¶’s [25-32, esp. 29, 31, 32] describes how the current [i.e. current of the load] is measured, and the current is controlled based on the measurements; ¶[30] describes the load being a vehicle; Fig. 3 teaches the method of control).
Claim 5, Suzuki discloses the controller is configured to: calculate the current load of each of the cell blocks using a measurement value of the current flowing through each of the cell blocks, and control the current flowing through each of the cell blocks based on the calculated current load (see ¶’s [29, 31, 32], where “current load” is interpreted as current flowing to load described in ¶[30]).
Dependent Claim 6, Suzuki discloses the controller is configured to suppress a current flowing through the battery module, based on a fact that the current load is equal to or greater than a threshold value in any of the cell blocks, as compared to a case in which the current load is smaller than the threshold value in all of the cell blocks (¶’s [07, 31, 32] describes that when an excess current is detected in one or more paths, the resistance of that/those paths are changed to make them equal, where the definition of excess means that there is an inherent threshold).
Dependent Claim 7, Suzuki discloses a plurality of variable resistors parallel to one another are provided, each of the variable resistors being connected to a corresponding one of the cell blocks; and the controller is configured to adjust a resistance value of each of the variable resistors based on the calculated current load, thereby controlling the current flowing through each of the cell blocks (¶’s [26, 31, 32]) .
Dependent Claim 8, Suzuki discloses a charge and discharge system comprising: the charge and discharge control device according to claim 1; and the battery module, a charging and discharging of which is controlled by the charge and discharge control device (Figs. 1 & 2).
Independent Claim 9, Suzuki discloses a charge and discharge control method (Figs. 1-3, esp. 3 & ¶’s [25-32, esp. 29, 31, 32]) of controlling charging and discharging of a battery module (101) in which a plurality of cell blocks (#1-#7 in Fig. 1, 201 #1-n & 201 #2-n in Fig. 2), each including one or more unit cells (112), are connected in parallel to one another (see Figs. 1 & 2), 
Independent Claim 10, Suzuki discloses a non-transitory storage medium storing a charge and discharge control program for charging and discharging (inherently inside of 105, as described in ¶[33]) of a battery module (101) in which a plurality of cell blocks (#1-#7 in Fig. 1, 201 #1-n & 201 #2-n in Fig. 2), each including one or more unit cells (112), are connected in parallel to one another (see Figs. 1 & 2), the program causing a computer (105) to control a current flowing through each of the cell blocks based on at least one of a current load of each of the cell blocks or a parameter relating to the current load (¶’s [25-32, esp. 29, 31, 32] describes how the current [i.e. current of the load] is measured, and the current is controlled based on the measurements; ¶[30] describes the load being a vehicle; Fig. 3 teaches the method of control).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al (USPGPN 20130106354) in view of Akaishi et al (USPGPN 20200136399)
Dependent Claim 2, Suzuki is silent to the controller is configured to: estimate a state of charge (SOC) of the battery module as the parameter relating to the current load, and suppress a current flowing through the battery module, at least based on a fact that the SOC of the battery module is within a predetermined range, as compared to a case in which the SOC of the battery module is out of the predetermined range.
Akaishi teaches the controller is configured to: estimate a state of charge (SOC) of the battery module as the parameter relating to the current load, and suppress a current flowing 
It would have been obvious to a person having ordinary skill in the art to modify Suzuki with Akaishi to provide improved accuracy and efficiency.
Dependent Claim 3, the combination of Suzuki and Akaishi teaches the predetermined range concerning the SOC of the battery module is set based on a magnitude of a change of inclination of a voltage relative to a charge amount in each of the cell blocks (see Figs. 2-3F of Akaishi, with the motivation being the same as for Claim 2).
Dependent Claim 4, Suzuki teaches the controller is configured to: calculate the current load of each of the cell blocks using a measurement value of the current flowing through each of the cell blocks (see ¶’s [29, 31, 32], where “current load” is interpreted as current flowing to load described in ¶[30]), and suppress the current flowing through the battery module, based on a fact that the current load is equal to or greater than a threshold value in any of the cell blocks in addition to a fact that the SOC of the battery module is within the predetermined range (¶’s [07, 31, 32] describes that when an excess current is detected in one or more paths, the resistance of 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN T TRISCHLER whose telephone number is (571)270-0651. The examiner can normally be reached 9:30A-3:30P (often working later), M-F, ET, Flexible. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 5712722312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN T TRISCHLER/            Primary Examiner, Art Unit 2859